DETAILED ACTION
This is in response to the Patent Application filed 7/16/2020 wherein claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 9/21/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022.
Claims 1-11 are examined.

Claim Objections
Claim 3 objected to because of the following informalities:  
“the first exterior wall” (Claim 3, line 3) is believed to be in error for - - the first annular exterior wall - -;
“the first interior wall” (Claim 3, line 4) is believed to be in error for - - the first annular interior wall - -;
“claim 4 and further” (Claim 5, line 1) is believed to be in error for - - claim 4, 
“claim 1 further” (Claim 7, line 1) is believed to be in error for - - claim 1, further - -; and
“the plurality of annular interior and exterior walls” (Claim 7, lines 1-2) is believed to be in error for - - the plurality of annular interior walls and the plurality of annular exterior walls - -;.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6,047,539) in view of Stieg et al. (US 2018/0017258).
Regarding Independent Claim 1, Farmer teaches (Figures 1-3) a nested combustor liner (16, 18) comprising:
a plurality of annular interior walls (at 18; see annotation below) radially adjacent to one another (due to the overlapping ends; see Figure 1) and circumferentially surrounding an exhaust duct aperture (at the exit of 14; see Figure 1);
a plurality of annular exterior walls (at 16; see annotation below) radially adjacent to one another (due to the overlapping ends; see Figure 1) and radially spaced apart from and circumferentially surrounding (see Figure 1) the plurality of annular interior walls (at 18; see annotation below);
an ignitor wall (20) attached to (via 26 and 29; see Figure 2) a first annular interior wall (at 18; see Figure 2 and annotation below) at a first interior end (the upstream end of interior wall 18; see Figures 1-2), extending radially toward (see Figure 2) and attached to (via 26 and 27; see Figure 2) a first annular exterior wall (at 16; see Figure 2 and annotation below) at a first exterior end (the upstream end of exterior wall 16; see Figures 1-2); and
assembling the plurality of annular interior walls (at 18; see annotation below) and the plurality of exterior walls (at 16; see annotation below), forming an assembled combustor liner (see Figure 1).
Farmer does not teach a method of manufacturing the combustor liner comprising: manufacturing the combustor liner into a green state and densifying the assembled combustor liner.
Steig teaches (Figures 1-7) manufacturing inner and outer combustor liners (82, 84) from CMC material (see Paragraph 0028) comprising: manufacturing the combustor liners (82, 84) into a green state (at 802; Paragraph 0050), assembling the combustor liner (at 804; see Paragraph 0050), and densifying the assembled combustor liner (at 806, 805; see Paragraph 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer to include the method of manufacturing the combustor liner comprising: manufacturing the combustor liner into a green state and densifying the assembled combustor liner, as taught by Steig, in order to have the liners withstand relatively extreme temperatures (Paragraphs 0003 and 0035 of Steig).

    PNG
    media_image1.png
    620
    922
    media_image1.png
    Greyscale

Regarding Claim 7, Farmer in view of Stieg teaches the invention as claimed and as discussed above. Farmer further teaches (Figures 1-3) further comprising axially extending (see Figure 1) the plurality of annular interior and exterior walls (annotated above) away from the first annular interior wall (the upstream annular interior wall; see annotation above) and the first annular exterior wall, respectively (the upstream annular exterior wall; see annotation above).
Regarding Claim 9, Farmer in view of Stieg teaches the invention as claimed and as discussed above. Farmer further teaches (Figures 1-3) wherein the nested combustor liner (16, 18) includes nickel or a nickel based alloy (Column 3, lines 51-55).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6,047,539) in view of Stieg et al. (US 2018/0017258) as applied to claim 1 above, and further in view of Meschter (US 2010/0069226).
Regarding Claim 2, Farmer and Stieg teaches the invention as claimed and as discussed above. Although Stieg teaches that the densification of the CMC component may be performed using any known densification technique, Farmer and Stieg does not teach wherein densifying the assembled combustor liner is done by sintering the assembled combustor liner.
Meschter teaches a gas turbine combustor liner made of CMC material (Paragraph 0001), wherein the CMC component is densified by appropriate sintering (Paragraph 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer and Stieg to have the combustor liner densified by sintering, as taught by Meschter, in order to densify the CMC component to produce a final CMC component (Paragraph 0050 of Stieg).
It is noted that the use of a known technique  (in this case, the use of sintering to densify the combustor liner as taught by Meschter), to improve a similar devices (in this case, the combustor liner manufacturing process of Farmer in view of Stieg) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III C. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6,047,539) in view of Stieg et al. (US 2018/0017258) and Meschter (US 2010/0069226) as applied to claim 2 above, and further in view of Sweet et al. (US 3,698,743).
Regarding Claim 3, Farmer in view of Stieg and Meschter teaches the invention as claimed and as discussed above. As discussed above, Farmer teaches a first annular interior wall (annotated above) having a first interior end (the upstream end of interior wall 18; see Figures 1-2) and a second interior end (the downstream end of interior wall 18; see Figures 1-2) and a first annular exterior wall (see annotations above) having a first exterior end (the upstream end of exterior wall 16; see Figures 1-2) and a second exterior end (the downstream end of exterior wall 16; see Figures 1-2). Farmer in view of Stieg and Meschter does not teach wherein the first, upstream combustor walls include a first flange extending radially away from the exhaust duct aperture and the walls and attached to second ends of the walls opposite the first ends of the walls.
Sweet teaches (Figures 1-3) a combustor (Figure 1) having a first, upstream wall (12) including a first flange (at 20) extending radially away from an exhaust duct aperture (see Figure 1) and the walls (12) and attached to the second ends (the downstream end of 12; see Figures 1-3) of the walls (12) opposite the first ends (the upstream end of 12; see Figures 1-3) of the walls (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer in view of Stieg and Meschter to have the combustor walls include a first flange extending radially away from the exhaust duct aperture and the walls and attached to second ends of the walls opposite the first ends of the walls, as taught by Sweet, in order to provide simple and efficient means for supporting telescoping sections of the combustor while permitting expansion of the combustor sections (Column 1, lines 19-36 of Sweet). 
Regarding Claim 4, Farmer in view of Stieg and Meschter teaches the invention as claimed and as discussed above. As discussed above, Farmer teaches a first annular interior wall (annotated above) having a first interior end (the upstream end of interior wall 18; see Figures 1-2) and a second interior end (the downstream end of interior wall 18; see Figures 1-2) and a first annular exterior wall (see annotations above) having a first exterior end (the upstream end of exterior wall 16; see Figures 1-2) and a second exterior end (the downstream end of exterior wall 16; see Figures 1-2) and an ignitor wall (20) at the upstream end of the first walls (see annotation above). Farmer in view of Stieg and Meschter does not teach wherein the second, downstream combustor walls include a second flange extending radially inward toward the first, upstream combustor walls and attached to an end adjacent the ignitor wall that the upstream end of the walls.
Sweet teaches (Figures 1-3) a combustor (Figure 1) having a second, downstream wall (10) including a second flange (at 16) extending radially inward toward (see Figures 1-3) the first, upstream wall (12) and attached to (via 24, 26) the an end (the downstream end of 12; see Figures 1-3) adjacent the upstream end of the walls (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer in view of Stieg, Meschter, and Sweet to have the second, downstream combustor walls include a second flange extending radially inward toward the first, upstream combustor walls and attached to an end adjacent the ignitor wall that the upstream end of the walls, as taught by Sweet, in order to provide simple and efficient means for supporting telescoping sections of the combustor while permitting expansion of the combustor sections (Column 1, lines 19-36 of Sweet). 
It is noted that the term “adjacent” is interpreted using the dictionary definition “not distant: nearby” as provided by Merriam-Webster’s online dictionary.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6,047,539) in view of Stieg et al. (US 2018/0017258), Meschter (US 2010/0069226), and Sweet et al. (US 3,698,743) as applied to claim 4 above, and further in view of Drake (US 2016/0201914).
Regarding Claims 5 and 6, Farmer in view of Stieg, Meschter, and Sweet teaches the invention as claimed and as discussed above. As discussed above, Farmer teaches (Figures 1-3) a first annular interior wall (an upstream annular interior wall, see annotation above), a second annular interior wall (a downstream annular interior wall, see annotation above), a first annular exterior wall (an upstream annular exterior wall, see annotation above), and a second annular exterior wall (a downstream annular exterior wall, see annotation above). Farmer in view of Stieg, Meschter, and Sweet does not teach, as discussed so far, inserting a compressible seal between the first walls and the second walls, the compressible seal is a C-seal.
Sweet teaches (Figures 1-3) inserting a seal (24, 26) between the upstream, first wall (12) and the downstream, second wall (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer in view of Stieg, Meschter, and Sweet to insert the seal between the first walls and the second walls, as taught by Sweet, in order to close an opening between the upstream and downstream sections (see Column 1, line 65 – Column 2, line 31 of Sweet). Farmer in view of Stieg, Meschter, and Sweet does not teach that the seal is a compressible, C-seal.
Drake teaches (Figures 1-7) the use of a compressible, C-seal (124) placed between two walls (60, 62 and 72, 74) of a combustor (26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer in view of Stieg, Meschter, and Sweet to have the seal be a compressible, C-seal, as taught by Drake, in order to facilitate sealing of the interface between the walls of the combustor and control leakage around the combustor panels (Paragraphs 0057 and 0060 of Drake).
It is further noted that a simple substitution of one known element (in this case, the seal element as taught by Sweet) for another (in this case, the seal element as taught by Drake) to obtain predictable results (in this case, sealing the interface between two walls of a combustor) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6,047,539) in view of Stieg et al. (US 2018/0017258), Meschter (US 2010/0069226), Sweet et al. (US 3,698,743), and Drake (US 2016/0201914) as applied to claim 5 above, and further in view of Lau et al. (US 5,436,042).
Regarding Claim 8, Farmer in view of Stieg, Meschter, Sweet, and Drake teaches the invention as claimed and as discussed above. As discussed above, Farmer teaches annular interior walls and annular exterior walls (see annotation above), Stieg teaches densifying a combustor liner (Paragraphs 0040 and 0050 of Stieg), and Drake teaches (Figures 1-7) a compressible seal (124) placed between two walls (60, 62 and 72, 74) of the combustor (26) which resists movement of the walls relative to one another (due to the interference fit (Paragraph 0058). Farmer in view of Stieg, Meschter, Sweet, and Drake does not teach wherein densifying the assembled combustor liner results in compression.
Lau teaches (Figures 1-24) that the densification (sintering; see Column 11, lines 28-36) of the a green ceramic fabric preform results in a compression (Column 11, lines 28-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer in view of Stieg, Meschter, Sweet, and Drake to have the densification of the assembled combustor liner result in compression, as taught by Lau, in order to allow the green segment the ability to shrink during sintering so that the segment is substantially free of mechanical strain (Column 11, lines 28-36 of Lau).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (US 6,047,539) in view of Stieg et al. (US 2018/0017258) as applied to claim 1 above, and further in view of Godfrey et al. (US 2019/0247921).
Regarding Claims 10 and 11, Farmer in view of Stieg teaches the invention as claimed and as discussed above. As discussed above, Farmer teaches a nested combustor liner (see Figure 1). Farmer in view of Stieg does not teach wherein manufacturing the combustor liner is performed using additive manufacturing techniques, wherein the additive manufacturing techniques is binder jet printing.
Godfrey teaches (Figures 1-3) manufacturing turbine engine components that are subjected to high temperatures during operation such as a combustor liner (see Paragraph 0025) that is performed using additive manufacturing techniques (Paragraph 0015), wherein the additive manufacturing techniques is binder jet printing (Paragraph 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Farmer in view of Stieg to manufacture the combustor liner using additive manufacturing techniques, wherein the additive manufacturing techniques is binder jet printing, as taught by Godfrey, in order to avoid rapid solidification rates that result in cracking and to provide more economical and robust builds (Paragraph 0015 of Godfrey).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741